Citation Nr: 0527207	
Decision Date: 10/06/05    Archive Date: 10/17/05

DOCKET NO.  04-07 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from October 1984 to 
September 1985.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from June 2001 and January 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In March 2002, the veteran requested 
a hearing before a Hearing Officer at the RO, but canceled 
this request in June 2002.

The issue of entitlement to a psychiatric disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A chronic gastrointestinal disability was not manifested 
during the veteran's active duty service, nor is any current 
gastrointestinal disability otherwise related to such 
service.


CONCLUSION OF LAW

A gastrointestinal disability was not incurred in or 
aggravated during military service, and may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in June 
2002 which was prior to the January 2003 rating decision on 
appeal thus meeting the express requirements set out by the 
Court in Pelegrini

VA has fulfilled its duty to notify and assist the appellant 
in this case.  In the June 2002 letter as well as an April 
2004 letter, and the January 2004 statement of the case, the 
RO informed the appellant of the applicable laws and 
regulations including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also notes 
that the June 2002 and April 2004 letters implicitly notified 
the claimant of the need to submit any pertinent evidence in 
her possession.  In this regard, the claimant was advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
claimant must also furnish any pertinent evidence that she 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim, including requests for 
private medical records that the appellant identified.  The 
appellant was also afforded the opportunity to attend a 
hearing, but canceled her March 2002 request for a personal 
hearing in June 2002.  The appellant has not indicated nor is 
there any indication that there exists any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim decided below and that adjudication of this claim at 
this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval 
or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuing of symptomatology after service is required to 
support a finding of chronicity.  3.303(b).  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records are devoid of any 
reference to gastrointestinal problems, and her August 1985 
separation examination report shows a normal clinical 
evaluation of the abdomen and viscera.  In addition, the 
veteran denied a history of stomach or intestinal trouble on 
an August 1985 Report of Medical History.  

As far as postservice medical treatment, there is no record 
of postservice medical treatment for gastrointestinal 
problems until many years after service.  Specifically, the 
veteran reported having a stomach ulcer during a March 1998 
examination and said she took over-the-counter medication for 
it.  Notwithstanding her report, she was not diagnosed as 
having a gastrointestinal disability at that time.  In fact, 
the first postservice medical evidence reflecting a 
gastrointestinal diagnosis is a May 2001 record from 
California Digestive Disease Center.  This record notes the 
veteran's history of epigastric pain and remarkable heartburn 
and contains diagnoses of gastroesophageal reflux disease 
(GERD), upper gastrointestinal bleed, and history of peptic 
ulcer disease in the past.  With respect to the onset of her 
reported symptoms, the record indicates that the symptoms had 
been present for two years.  Simply put, the record is devoid 
of evidence showing an inservice gastrointestinal disability 
and/or evidence linking any current gastrointestinal 
disability to service.  See 38 C.F.R. § 3.303.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that any 
current gastrointestinal disability is related to the 
veteran's active duty service.  It follows that there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a gastrointestinal 
disability is denied.




REMAND

The veteran's claimed psychiatric disability warrants further 
development.  This is in view of the veteran's service 
medical records showing psychiatric problems as well as 
postserivce medical records reflecting current psychiatric 
diagnoses.  In this regard, the veteran's service medical 
records include a Report of Mental Status Evaluation dated in 
July 1985 recommending that the veteran be administratively 
separated from service due to a diagnosis of mixed 
personality disorder.  Findings included passive, aggressive 
behavior and an anxious mood or affect.  Postservice medical 
records also reflect diagnoses of personality disorder as 
well as other diagnoses to include anxiety and depression.  

Personality disorders and mental deficiency as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  However, disability 
resulting from a mental disorder that is superimposed on a 
personality disorder may be service-connected.  38 C.F.R. § 
4.127 (2004).

In light of the above, a medical opinion must be obtained 
that addresses whether the veteran has any present 
psychiatric disabilities (within the meaning of VA 
legislation) related to service.  See 38 U.S.C.A. § 5107A(d).

Accordingly, this claim is remanded for the following action:

1.  The RO should schedule the veteran 
for VA a psychiatric examination to 
determine the presence and etiology of 
her claimed psychiatric disabilities.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner in connection with this 
examination.  The examiner should provide 
all psychiatric diagnoses and opine as to 
whether it is at least as likely as not 
(i.e. a 50 percent or higher degree of 
probability) that any such diagnosed 
disability(ies) is/are related to the 
veteran's period of active duty service.  
The examiner should also opine as to 
whether there is evidence of any 
superimposed psychiatric illness(es) to 
the personality disorder during service.

2.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should determine if the veteran's claim 
for psychiatric disability(ies) can be 
granted.  The veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


